Citation Nr: 0804086	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  06-09 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral blurry 
vision, with a right eye cataract.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hip 
disability.

5.  Entitlement to service connection for low back 
disability, with bilateral leg numbness.

6.  Entitlement to service connection for neck disability.

7.  Entitlement to service connection for residuals of head 
injury, described as headaches and flashes in the brain.

8.  Entitlement to service connection for skin rashes, to 
include dermatitis and vitiligo.

9.  Entitlement to service connection for lumps growing 
beneath the skin.

10.  Entitlement to service connection for degenerative joint 
disease of both knees, with a history of meniscal tears.

11.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

12.  Entitlement to non-service-connected pension.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1964.

This appeal comes before the Board of Veterans' Appeals 
(Board) from decisions by the Denver, Colorado Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In a February 2005 decision, the RO denied 
entitlement to non-service-connected pension.  In a January 
2006 rating decision, the RO denied service connection for 
the disabilities claimed by the veteran, and denied 
entitlement to a TDIU.

Several of the issues on appeal are addressed in the REMAND 
portion of the decision below, and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
remanded issues are: service connection for bilateral blurry 
vision, with a right eye cataract; service connection for low 
back disability, with bilateral leg numbness; service 
connection for neck disability; service connection for 
bilateral knee disabilities; and entitlement to a TDIU.


FINDINGS OF FACT

1.  The veteran reports exposure to an explosion at close 
range in service in 1962.

2.  Testing at separation from service in 1964 did not show 
disabling hearing impairment.

3.  Disabling bilateral hearing loss measured in 2005 is too 
long removed to attribute to events in service.

4.  The veteran reports experiencing tinnitus since an 
explosion in service in 1962.

5.  No injury of either hip was noted during service.

6.  Post-service x-ray evidence of degeneration in both hips 
and old injury in the left hip is too long removed to 
attribute to events in service.

7.  Recurrent severe headaches began during service and have 
continued after service.

8.  Perceived flashes in the brain are not attributable to 
any disease or injury during service.

9.  Sores on the veteran's feet during service resolved prior 
to separation from service, without residual pathology.

10.  Skin disorders, including vitiligo, lentigines, 
dermatitis, dermatofibroma, epidermoid cyst, telangiectasia, 
and lipomas, developed after service, and have not been 
medically linked to events during service.

11.  The veteran was separated from service effective August 
4, 1964, and did not have active service during the Vietnam 
period of war.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2007).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 
5107; 38 C.F.R. § 3.303.

3.  No disability of either hip was incurred or aggravated in 
service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.

4.  A disorder manifested by chronic headaches was incurred 
in service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.

5.  A disorder manifested by flashes in the brain was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 
5107; 38 C.F.R. § 3.303.

6.  Current skin disorders, including rashes and lumps under 
the skin, were not incurred or aggravated in service.  
38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.

7.  The veteran did not have dates of service that allow 
eligibility for non-service-connected disability pension.  
38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.2 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss

The veteran contends that he developed hearing loss as a 
result of an explosion during service.  In a March 2005 
statement, and in subsequent statements, he has reported that 
in August 1962 a generator exploded while he was walking by 
it.  He states that the force of the explosion hit him in the 
head and knocked him to the ground.  He indicates that the 
back of his head hit the concrete ground, and that he lost 
consciousness.  He relates that when he regained 
consciousness, he was bleeding from his ears, and he could 
not hear.  He indicates that his hearing returned, but that 
he subsequently had diminished hearing and episodes of total 
loss of hearing.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.  Service connection for hearing loss is 
regulated at 38 C.F.R. § 3.385, which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  5 Vet. App. at 159.  The Court explained 
that:

[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.

5 Vet. App. at 160.

On audiometric testing in the veteran's service entrance 
examination in September 1961, the auditory thresholds, in 
both ears, were no more than 20 decibels at all of the 
relevant frequencies.  The veteran's service medical records 
do not show any reports of an explosion or resulting 
injuries.  There is no record of treatment during service for 
any complaint involving the ears.  In the veteran's June 1964 
service separation examination, audiometric testing showed 
auditory thresholds in both ears of less than 20 decibels at 
all of the relevant frequencies.  The veteran did not relate 
any history of ear trouble in a July 1964 medical history.

The claims file does not contain any medical findings 
regarding the veteran's hearing for approximately forty years 
following his service.  The veteran filed his claim for 
service connection for multiple disorders, including hearing 
loss, in 2004.  He had a VA audiological examination in 
December 2005. The examiner noted having reviewed the 
veteran's claims file.  On audiometric testing, the auditory 
thresholds at the relevant frequencies ranged from 45 to 60 
decibels in the right ear, and from 50 to 65 decibels in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 80 percent in the right ear and of 84 percent in 
the left ear.  The examiner diagnosed moderate to moderately 
severe bilateral hearing loss.  The examiner noted that 
hearing loss was not found at separation from service, and 
that the current hearing loss was documented many years after 
service.  The examiner expressed the opinion that the current 
hearing loss was not caused by or a result of military 
service.

In March 2006, C. N. B., M.D., a private neuro-radiologist, 
performed a medical evaluation of the veteran.  Dr. B. 
indicated that he had reviewed the veteran's history and 
medical records.  Dr. B. expressed the opinion that it was 
likely that the veteran's current hearing loss had resulted 
from the explosion during service in 1962.  He noted that 
exposure to excessive noise levels was the most frequent 
cause of acoustic trauma and hearing loss.

Although the veteran has provided the same history on several 
occasions, the 1962 explosion that he reports is not 
documented by any contemporaneous record.  The veteran did 
not have disabling hearing impairment when he was separated 
from service.  He currently has disabling bilateral hearing 
loss, but this was first documented many years after service.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22 (1998).  The VA examination 
and opinion offered in this case was provided by an 
audiologist, whereas Dr. B. is not a specialist in that area.  
Further, in attributing the current hearing loss to the 
explosion in 1962, Dr. B. did not address the absence of 
hearing impairment on examination in 1964.  The lack of 
hearing impairment in 1964, and the lapse of several decades 
between service and the finding of hearing loss, outweighs 
the persuasive value of Dr. B.'s opinion.  The Board 
concludes that the preponderance of the evidence is against 
the claim, and denies service connection for hearing loss.

Tinnitus

The veteran reports that he had tinnitus following a 
generator explosion in service in 1962, and that he continues 
to have tinnitus.  The veteran's service medical records do 
not contain any reports of tinnitus.  On VA audiological 
examination in December 2005, the veteran reported ongoing 
severe tinnitus, worse in the left ear.  The examiner noted 
the history of the generator explosion in 1962, and expressed 
the opinion that it is at least as likely as not that the 
veteran's tinnitus is related to military service.  In the 
2006 evaluation, Dr. B. expressed the opinion that it was 
likely that the veteran's tinnitus resulted from the 
explosion in service in 1962.

Medical opinion supports the veteran's claim that his 
tinnitus is attributable to the reported explosion in 1962.  
Although the explosion is not documented, the evidence 
supporting service connection of tinnitus at least balances 
the gaps in evidence that undermine the claim.  The Board 
therefore grants service connection for tinnitus.

Hips

The veteran is seeking service connection for bilateral hip 
disability.  He attributes this disorder to injury during 
service.  He reports that in May 1964, he was working on a 
raised platform, unloading heavy equipment.  He states that 
he tripped and fell off of the platform, and landed ten feet 
below on his knees, on concrete.  He indicates that the 
accident produced severe pain in his knees, hips, and lower 
back.  He reports that treatment for injuries sustained in 
the fall was delayed, and then consisted of attention only to 
one knee.

The veteran's service separation examination was performed in 
June 1964.  The examiner checked normal for the condition of 
the lower extremities, spine, and other musculoskeletal 
areas.  Outpatient treatment notes show that the veteran was 
seen in an infirmary in July 1964, reporting injury of his 
knees when jumping from a generator a few days earlier.  The 
records include a report of July 1964 x-rays of the knees, 
but none for other joints.

The claims file contains private hospital records noting 
treatment of the veteran in the 1950s and 1960s.  Those 
records are silent for treatment involving either hip.  The 
file contains records of VA medical treatment in 2004 through 
2007.  The report of x-rays of the hips taken in April 2005 
notes degenerative change in both hips.  The examiner noted a 
small calcification at the left hip.  The examiner indicated 
that the calcification was well corticated, suggesting remote 
injury.  Notes from outpatient treatment in August 2006 
reflect the veteran's report of pain in both hips.

The veteran's service medical records show a report of knee 
injury in 1964, but no report of hip symptoms.  In 2005, many 
years after service, x-rays showed degenerative changes in 
the hips, with evidence of an old injury in the left hip.  
The recent records are from too long after service to link 
current hip changes to service, especially when hip symptoms 
were not documented during service.  There is no medical 
finding or opinion that links current hip symptoms to any 
injury during service.  Based on the preponderance of the 
evidence, the Board denies service connection for disability 
of either or both hips.

Head Injury

The veteran reports that during service, in August 1962, he 
sustained a head injury due to the explosion of a generator.  
He states that the force of the explosion hit him in the head 
and knocked him to the ground.  He indicates that the back of 
his head struck the concrete ground, and that he lost 
consciousness.  He relates that he sustained a laceration on 
the back of his head, and an indentation of that part of the 
skull.  When he regained consciousness, he reports, he had a 
severe headache that continued for two weeks.  He states that 
the doctor he saw told him that he had probably sustained a 
concussion, but that the doctor did not order any x-rays.

The veteran indicates that he has continued to have recurring 
headaches since the 1962 injury.  He relates that he 
experiences flashes through his head that seem to halt him 
for a few seconds.  The veteran is seeking service connection 
for the headaches and the flashes, both of which he 
attributes to head injury incurred at the time of the 
explosion.

During service, in June 1962, the veteran sought outpatient 
medical treatment, reporting that, after physical training, 
he had felt lightheaded and weak, had seen spots before his 
eyes, and had momentarily lost his vision.  He stated that he 
had not had episodes like that before; but that before 
service he had experienced fainting spells.  Examination did 
not reveal any irregularities.  The treating practitioner's 
impression was probable physiological syncope.

The veteran's service medical records do not contain any 
report of treatment following an explosion.  No neurological 
disorders or other problems involving the head were noted on 
the report of the June 1964 examination of the veteran for 
separation from service.  In August 1964, the veteran was 
seen at a dispensary, complaining of headache.  He was given 
pain medication.

The assembled post-service medical records that address 
symptoms involving the veteran's head are dated from 2004 
forward.  VA outpatient treatment notes from December 2004 
forward reflect the veteran's reports of a head injury during 
service.  The veteran stated that he had episodes of an 
electrical sensation in his head.  

The report of March 2005 skull x-rays noted a history of an 
old head injury and an indentation on the scalp.  The x-rays 
showed normal bony anatomy of the calvarium.  In April 2005, 
a treating practitioner noted a half centimeter lump at the 
top back of the veteran's skull.

The report of an April 2005 CT scan of the veteran's head 
indicated that the veteran had an old head injury with new 
symptoms and chronic headaches.  The CT scan showed no 
evidence of hemorrhage.  There was heterogeneity of the deep 
white matter of the corona radiata and the basal ganglia.  
The interpreting physician stated that this was most 
compatible with sequela of white matter disease, presumably 
end vessel in character.  The physician provided an 
impression of extensive supratentorial end vessel pathology.  
In May 2005, x-rays of the veteran's skull showed no metal in 
the area of the orbits or in the visualized area of the 
cranium.

In a June 2005 VA neurological consultation, the veteran 
reported having episodes of a sensation like lightning in his 
head.  He indicated that these episodes had increased in 
frequency to about six times per year.  He stated that he had 
severe headaches that lasted four or five days, and that this 
had occurred two times that year.

On a July 2005 MRI of the veteran's brain, the findings were 
most consistent with deep white matter ischemic disease, but 
did not exclude the possibility of a demyelinating process.  
On a November 2005 brain MRI, the findings were stable 
compared with the July 2005 MRI.  The interpreting 
physician's impression was supratentorial white matter 
disease, most compatible with sequela of end vessel 
pathology.

On a VA audiology examination in December 2005, the veteran 
reported having severe headaches since sustaining injuries in 
a generator explosion during service in 1962.  

In December 2005, private neurologist J. B.G., M.D., examined 
the veteran and reviewed his records.  Dr. G. noted the 
veteran's report of having lost consciousness at the time of 
the explosion in service in 1962.  Dr. G. stated that the 
loss of consciousness indicated that the veteran had suffered 
a Grade III concussion at that time.  Dr. G. found that the 
veteran had developed "a post-concussion syndrome manifested 
primarily by post-traumatic muscle tension headaches at times 
with a migrainous component."  Dr. G. also indicated that 
some of the veteran's headaches were probably related to his 
cervical spine area problems.  Dr. G. reviewed the brain MRIs 
of July and December 2005.  He stated that the MRI findings 
probably showed ischemic changes, and that it was highly 
unlikely that the findings were related to the 1962 head 
injury or any other injury during service.

In the March 2006 evaluation, Dr. B. concurred that the 
veteran had sustained a Grade III concussion as a result of 
the explosion during service in 1962.  Dr. B. expressed the 
opinion that it was likely the veteran's headaches and post-
concussion syndrome had resulted from his exposure to the 
explosion in 1962.

The veteran has continued to report symptoms.  In VA 
outpatient treatment in February 2007 and June 2007, he 
reported ongoing episodes of perceived flashes of light in 
his brain, followed by falling.

The private medical consultants, Drs. G. and B., credibly 
support a connection between the veteran's headaches and a 
concussion sustained in the explosion during service.  
Although the service medical records do not document 
treatment following an explosion, the veteran's reports of 
the event have been fairly consistent.  Overall, the evidence 
is reasonably balanced.  The Board will resolve reasonable 
doubt by granting service connection for the veteran's 
headaches.

Dr. G. opined that it is not likely that the brain MRI 
findings are related to a concussion the veteran reportedly 
suffered in service.  It is not entirely clear from the 
medical records whether the flashes in the brain that the 
veteran reports are related to the findings of the brain 
MRIs.  In any case, there is no medical evidence linking the 
brain flashes to a concussion or other events during service.  
The preponderance of the evidence is against service 
connection for the flashes in the brain.

Disorders Of and Under the Skin

The veteran is seeking service connection for skin rashes, to 
include dermatitis and vitiligo, and for lumps growing 
beneath the skin.  He reports that during service he 
participated in training exercises that required going into 
tents filled with gasses.  He states that in some instances 
the gas was extremely irritating to the exposed skin.  He 
reports that rashes have developed on his skin and lumps have 
developed under his skin.  He asserts that his skin disorders 
may be related to the gasses to which he was exposed during 
service.

Under certain circumstances, service connection for specific 
diseases, including certain skin diseases, may be presumed if 
a veteran was exposed during service to certain herbicides, 
including Agent Orange.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(e) (2007).  The skin diseases that 
are subject to presumption of service connection based on 
herbicide exposure are porphyria cutanea tarda, chloracne, 
and other acneform disease consistent with chloracne.  
38 C.F.R. § 3.309(e).

Veterans who served in Vietnam during the Vietnam War are 
presumed to have been exposed during such service to an 
herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  The veteran 
did not serve in Vietnam.  Therefore, he is not presumed to 
have been exposed to an herbicide.  Exposure to an herbicide 
may nonetheless be shown by evidence.  The veteran has 
indicated that he does not know what specific gasses or 
chemicals he was exposed to during training.  While the 
veteran has received treatment for skin disorders, he has not 
been diagnosed with porphyria cutanea tarda, chloracne, or 
other acneform disease consistent with chloracne.  Service 
connection for his skin disorders may be established based on 
the evidence, then; but his skin disorders are not subject to 
a presumption of service connection based on herbicide 
exposure.

In September 1961, the veteran completed a medical history 
for entrance into service.  He checked yes for a history of 
boils.  No skin disorder was noted on the report of the 
September 1961 medical examination of the veteran for 
entrance into service.  In November 1962, the veteran was 
seen for sores on his feet.  The examiner's impression was 
infected insect bites.  Topical medication was prescribed, 
and he was seen again for the sores later in November 1962 
and in December 1962.  In June 1964, the veteran did not 
report any skin disorders on a medical history, and no skin 
disorders were noted on the medical examination for 
separation from service.

There is no medical evidence regarding the condition of the 
veteran's skin for several decades following his service.  In 
recent years, he has had VA outpatient treatment for skin 
disorders.  In February 2005, the veteran reported that, 
intermittently, for a year and a half, he had experienced a 
very pruritic rash in the groin, bilaterally.  He indicated 
that the rash had worsened his vitiligo.  The examiner noted 
bilateral areas of vitiligo in the groin, with no areas of 
erythema or scaling.  Treatment notes from March 2005 and 
June 2005 reflected a history of a rash, possibly 
dermatophytosis, in the groin.

In December 2005, the veteran had a dermatology consultation.  
He reported a red rash on both hands.  He stated that a rash 
had waxed and waned over about thirty years.  He indicated 
that he also had a history of vitiligo.  On examination there 
were erythematous scaly plaques over the knuckles of both 
hands.  There were depigmented patches at the right wrist and 
the groin, and hyperpigmented patches on the penis.  The 
examiner's impressions were dermatitis on the hands, 
vitiligo, and penile lentigines.

In a February 2006 dermatology visit, the veteran reported 
having a persistent bump on his right lower leg that had been 
present since service.  He stated that the bump was 
occasionally very tender.  The examiner noted erythema and 
scale on both hands.  There were a 4 millimeter erythematous 
blanching arborizing macule on the left cheek, a 5 millimeter 
very firm hyperpigmented papule on the right lateral lower 
leg, and a 1 millimeter dilated pore, with no palpable nodule 
underneath, on the mid back.  The examiner's impression's 
were hand dermatitis, a dermatofibroma of the right lower 
leg, an epidermoid cyst on the back, and telangiectasia on 
the left cheek.

In an April 2006 dermatology visit, the examiner noted 2 
centimeter freely mobile soft dermal nodules on the right 
side of the trunk, the left upper leg, and the left upper 
arm.  The veteran indicated that the nodules were 
occasionally painful with deep palpation.  The examiner 
described the nodules as lipomas.  The examiner explained to 
the veteran that lipomas were very common, and had not been 
linked to herbicide exposure.  The veteran underwent a punch 
excision of the dermatofibroma on his right lower leg.  Later 
in April 2006, the veteran underwent excision of the lipoma 
on his right side.   Sutures from the excisions were removed 
in May 2006.

In recent years, the veteran has been seen for skin 
disorders, including rashes and lumps, with diagnoses 
including vitiligo, lentigines, dermatitis, dermatofibroma, 
epidermoid cyst, telangiectasia, and lipomas.  He reports 
that some of the disorders have been present continuously or 
intermittently for many years.  The current disorders were 
not observed, however, during the veteran's service.  Sores 
observed on the veteran's feet during service were not noted 
at his separation from service.  No physician has suggested 
or supported a connection between any current skin disorder 
and any disease or exposure during the veteran's service.  
The Board finds that the preponderance of the evidence is 
against service connection for skin disorders, including 
rashes and lumps.

Non-Service-Connected Pension

The veteran is seeking entitlement to non-service-connected 
disability pension.  VA law provides that non-service-
connected disability pension may be paid to a veteran of a 
period of war, who meets specified service requirements, and 
who is permanently and totally disabled.  38 U.S.C.A. § 1521.  
The service requirements for eligibility for non-service-
connected pension are active service:

(1) for ninety days or more during a 
period of war;
(2) during a period of war, with 
discharge or release from service for a 
service-connected disability;
(3) for a period of ninety consecutive 
days or more, with such period beginning 
or ending during a period of war; or
(4) for an aggregate of ninety days or 
more in two or more separate periods of 
service during more than one period of 
war.

38 U.S.C.A. § 1521(j).

In this case, there is a threshold question as to whether the 
veteran served in a period of war.  The veteran's service 
separation document, DD Form 214, indicates that the 
veteran's dates of service were from October 31, 1961, to 
August 4, 1964.  For VA purposes, the period of war 
applicable to the Vietnam War is from February 28, 1961, to 
May 7, 1975, inclusive, for a veteran who served in the 
Republic of Vietnam during that period, and from August 5, 
1964, to May 7, 1975, for any other veteran.  38 C.F.R. 
§ 3.2(f).  The veteran did not serve in the Republic of 
Vietnam.  As his service ended the day before the applicable 
period began, he did not serve during the Vietnam period of 
war.

The veteran contends that his active service did not end on 
August 4, 1964, but rather ended later.  In a July 2005 
statement, the veteran reported that he had a final service 
medical examination at a location in California on August 4, 
1964, but that he remained at that location for two more days 
before he could get a standby flight back to Colorado where 
he was inducted into service.  He stated that there were 
further delays in obtaining seats on standby flights to 
complete his travel.  He indicated that he did not get back 
to the place where he was inducted until August 8, 1964.  In 
February 2006, three of the veteran's siblings wrote 
statements recalling that when the veteran was separated from 
service, he was delayed a number of days in transit from 
California to Colorado Springs.

In 2006, the veteran applied to the U. S. Department of 
Defense for correction of his DD Form 214 to show a date 
later in August 1964 as the date of his separation from 
service.  In September 2006, the Army Board for Correction of 
Military Records (Army Board) denied the veteran's request to 
change the date of separation.  The Army Board explained that 
a separating servicemember was expected to travel to their 
place of induction by the most direct route.  The Army Board 
concluded that the extension of the veteran's travel time due 
to his use of standby flights did not warrant a change in his 
service separation date.

The Army Board declined to revise the veteran's service 
separation date, and the Board finds that the August 4, 1964, 
remains the correct date of the veteran's separation.  As the 
veteran did not have service during the Vietnam period of war 
or any other period of war, he is not eligible to receive 
non-service-connected disability pension.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.  The notice 
requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Notice is not required regarding the claim of entitlement to 
nonservice-connected pension benefits because the veteran did 
not serve on active duty during a period of war.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant notice by letters dated in 
February 2005, March 2005, and June 2005.  The RO provided 
some of the applicable notices subsequent to the initial 
adjudication.  While the notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  In addition, the 
claims were readjudicated in a July 2007 supplemental 
statement of the case.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  The notification did not advise 
the veteran of the laws regarding degrees of disability or 
effective dates for any grant of service connection.  In the 
present decision, the Board is denying the claims for service 
connection for hearing loss, bilateral hip disability, 
flashes in the brain, skin rashes, lumps under the skin, and 
the claim for non-service-connected pension.  As those claims 
are denied, no new disability rating or effective date for 
award of benefits will be assigned with respect to those 
claims.  Accordingly, any defect with respect to that aspect 
of the notice requirement is rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The Board herein grants 
the claims for service connection for tinnitus and for 
headaches.  The RO will assign disability ratings and 
effective dates for those claims when it effectuates the 
grants of those claims.

With respect to the claims that the Board is deciding at this 
time, VA has obtained service medical records, assisted the 
veteran in obtaining evidence, and afforded the veteran 
physical examinations and obtained medical opinions as to the 
etiology of hearing loss and tinnitus disabilities.  The 
veteran was not afforded VA examinations in connection with 
the claimed hip and skin disabilities because there is no 
evidence establishing an injury to the hips during service 
and nor is there any indication that the veteran's claimed 
skin conditions may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).   

All known and available records relevant to those claims have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  The Board 
concludes that VA has substantially complied with the notice 
and assistance requirements and the veteran is not prejudiced 
by a decision on those claims at this time.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hip 
disability is denied.

Entitlement to service connection for headaches is granted.

Entitlement to service connection for flashes in the brain is 
denied.

Entitlement to service connection for skin disorders, 
including rashes and lumps, is denied.

Entitlement to non-service-connected pension is denied.


REMAND

The veteran is seeking service connection for blurred vision 
and a cataract in the right eye.  He contends that these 
disorders developed as a result of events during service.  He 
asserts that he sustained multiple injuries, including 
injuries to both eyes, in 1962, when a generator exploded as 
he was walking by it.  He also contends that cataracts in 
both eyes developed as a result of his exposure to 
electromagnetic energy during service.

The veteran's service medical records do not show treatment 
following an explosion.  No vision problems or cataracts were 
noted when the veteran was separated from service.  In 2006, 
Dr. B., a private physician who evaluated the veteran, 
expressed the opinion that it was likely that the veteran 
developed cataracts as a result of exposure during service to 
electromagnetic energy.  Dr. B. indicated that the veteran's 
cataracts caused his blurry vision.  Dr. B.'s statement does 
not indicate when the veteran's cataracts developed.

The assembled evidence leaves significant gaps regarding the 
reported development of blurred vision and cataracts.  The 
Board will remand the claim for the development of additional 
evidence.  The veteran should identify the sources and dates 
of his post-service treatment for blurred vision, cataracts, 
or other eye disorders, and the RO should obtain those 
records.  The veteran should receive a VA examination of his 
eyes, with review of the claims file, and the examiner should 
provide an opinion as to the likely etiology of current eye 
disorders.  38 C.F.R. § 3.159 (c)(4).  

Additional evidence is needed with respect to the veteran's 
claim for service connection for low back disability, with 
bilateral leg numbness.  The veteran attributes chronic low 
back problems to a May 1964 accident during service, in which 
he reportedly fell from a platform and landed on his knees.  
The service medical records show treatment in 1964 for injury 
of the knees, but do not contain any report of low back 
symptoms.  Medical records from recent years show lumbar 
spine arthritis and disc disease.  Two private physicians, 
Dr. G. and Dr. B, both of whom have evaluated the veteran, 
have expressed the opinion that the current low back problems 
are due to the fall during service.  There is a long gap 
between service and the assembled medical records regarding 
the veteran's low back.  The veteran has identified sources 
of post-service treatment for low back problems.  He has 
indicated that records are not available for the physician 
who saw him soonest after service; but he has also identified 
other treatment sources.  The RO should attempt to obtain 
available treatment records.  The veteran should receive a VA 
examination of his low back, with review of the claims file, 
and the examiner should provide an opinion as to the likely 
etiology of current low back disorders.  38 C.F.R. § 3.159 
(c)(4).

Recent medical records show treatment of the veteran for neck 
pain, and diagnostic imaging reveals arthritis and disc 
disease in his cervical spine.  The veteran, and Drs. G. and 
B., have attributed the current cervical spine problems to 
injury from the explosion in service in 1962.  The veteran's 
service medical records do not show either treatment 
following an explosion or reports of neck symptoms.  There is 
a long gap between service and the assembled evidence 
regarding the neck.  The veteran should identify the sources 
and dates of his post-service treatment for neck problems, 
and the RO should seek those records.  The veteran should 
receive a VA examination of his neck, with review of the 
claims file, and the examiner should provide an opinion as to 
the likely etiology of cervical spine disorders.  38 C.F.R. 
§ 3.159 (c)(4).

The veteran is seeking service connection for disabilities of 
both knees.  Before service, the veteran sustained injuries 
to both knees, and underwent surgery on both knees.  The 
veteran asserts that his pre-service knee injuries fully 
resolved before he entered service.  He reports that he 
injured both knees during service in 1964, when he fell from 
a raised platform.  The veteran has had additional surgery 
and other treatment for his knees since service.  He 
essentially contends that the injuries during service 
produced new disability of the knees, or aggravated any pre-
existing disability.

The veteran's pre-service knee surgeries were noted on the 
report of his service entrance examination.  During service, 
he was seen in 1964, reporting injury of his knees.  X-rays 
were negative, and no treatment was provided.  That 
consultation occurred after the veteran's service separation 
examination.  There is a record of a hospital admission after 
service in 1967, and the veteran indicates that the admission 
was for knee surgery.  The veteran has ongoing disability of 
both knees.  Drs. G. and B. have expressed opinions that it 
is likely that injury of the knees during service accelerated 
disability in the veteran's knees, or aggravated pre-existing 
knee injuries.

The assembled evidence leaves questions as to whether the 
veteran's knee disabilities worsened during service.  The 
veteran has identified sources of potentially available 
records of post-service treatment for his knees.  The RO 
should attempt to obtain those records.  The veteran should 
receive a VA examination of his knees, with review of the 
claims file, and the examiner should provide an opinion as to 
whether the condition of the veteran's knees worsened during 
his service.  38 C.F.R. § 3.159 (c)(4).

The veteran is seeking a TDIU.  A TDIU may be assigned when a 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
Certain combinations of disability ratings for service-
connected disabilities are considered in establishing 
entitlement to a TDIU.  38 C.F.R. § 4.16 (2007).  When the RO 
denied the veteran's claim for a TDIU, the veteran did not 
have any disabilities for which service connection had been 
granted.  In the above decision, the Board has granted 
service connection for two disabilities.  After assigning 
ratings for those disabilities, the RO should readjudicate 
the veteran's claim for a TDIU.

Accordingly, this case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify the providers of post-service 
treatment for his eyes and his neck, with 
the approximate years of care, and as 
much address information as possible.  
The RO should obtain records of the 
veteran's treatment from the providers 
that the veteran identifies.

2.  The RO should seek records of 
treatment of the veteran for low back and 
knee disorders from the sources the 
veteran has identified, to include: Dr. 
Roush at the Pueblo (Colorado) 
Chiropractic Center, for treatment from 
1975 to 1984; and the Wardenburg Student 
Health Center at Colorado University at 
Boulder, for treatment in 1994 and 1995.

3.  The RO should schedule the veteran 
for a VA eye examination to address the 
likely etiology of any current disability 
of either eye.  The examiner must be 
provided with the veteran's claims file 
for review.  After examining the veteran 
and reviewing the claims file, the 
examiner should provide diagnoses for all 
current eye disorders, including any 
cataracts and any disorder manifested by 
blurred vision.  For each current 
disorder, the examiner should express an 
opinion as to whether it is at least as 
likely as not that the disorder is 
causally related to service, to include 
reported proximity to an explosion during 
service and reported exposure to 
electromagnetic energy during service.

4.  The RO should schedule the veteran 
for a VA orthopedic examination to 
address the likely etiology of current 
disabilities of the low back, the neck, 
and both knees.  The examiner must be 
provided with the veteran's claims file 
for review.  After examining the veteran 
and reviewing the claims file, the 
examiner should provide diagnoses for all 
current low back, neck, and knee 
disorders.  

For each current disorder of the low back 
or neck, the examiner express an opinion 
as to whether it is at least as likely as 
not that the disorder is causally related 
to service, to include reported injuries 
from an explosion in 1962 and a fall in 
1964.

With regard to the veteran's knees, the 
examiner should consider the evidence 
regarding injuries and treatment of the 
veteran's knees before, during, and after 
his service.  For each current disorder 
of either knee, the examiner should 
express an opinion as to whether it is at 
least as likely as not that the disorder 
began or worsened during the veteran's 
service.  If any pre-existing knee 
condition worsened during (was aggravated 
by) service, the examiner should address 
whether the aggravation constitutes an 
increase beyond the natural progression 
of the disease.

5.  After assigning disability ratings 
for the disabilities for which the Board 
has granted service connection in the 
above decision, the RO should 
readjudicate the veteran's claim for a 
TDIU.

6.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claims can be 
granted.  If any claim remains denied, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


